UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. (Bovespa: CTAX3, CTAX4; OTC: CTXNY) hereby announces its results for the first quarter of 2011 (1Q11). The financial information in this report was prepared in accordance with International Financial Reporting Standards (IFRS) and the accounting practices adopted in Brazil, including Brazilian corporate law and the pronouncements, guidelines and interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by the CVM (Brazilian Securities and Exchange Commission) applicable to the Company’s operations. The 1Q10 information presented herein was modified in relation to the previously reported figures in order to comply with IFRS, thereby ensuring better comparability with the 1Q11 figures, which are also being presented in accordance with IFRS . Contents About Contax 2 Highlights 3 Main Indicators 3 Financial Performance 4 Net Operating Revenue (NOR) 4 Costs and Expenses 6 EBITDA 9 Depreciation 11 Net Financial Result 12 Net Income 12 Net Cash 13 Investments (CAPEX) 13 Attachments 14 1. Income Statement 14 2. Balance Sheet 15 4. Cash Flow 16 5. EBITDA Reconciliation 17 5. Net Cash Reconciliation 17 Disclaimer 17 About Contax Contax S.A. (“ Contax ”), a direct subsidiary of Contax Participações S.A., is one of the largest corporate service companies in Brazil and a leader in the contact center and debt collection industry and enjoys a rapidly growing portfolio. Contax is fast becoming the only Business Process Outsourcing (BPO) company with broad expertise in customer relationship management (CRM). By providing customized consulting services that differentiate it from competitors, Contax is an integral part of its clients’ ecosystem and delivery chain and helps them make the most of their business. Currently, the Company operates predominantly in the customer service, debt collection, telemarketing, retention, back-office, technology services and trade marketing segments. Contax has 82 clients and its business strategy prioritizes the development of long-term relationships with large companies in diverse market sectors that use its services, including telecommunications, finance, utilities, services, government, healthcare and retail, among others. In March 2011, the Company had 91.9 thousand employees in nine Brazilian states, the Federal District and Argentina. In addition to those of Contax S.A., the consolidated results of Contax Participações S.A. presented herein include the results of Todo Soluções em Tecnologia (Todo!), Ability Comunicação Integrada Ltda. (Ability) and Contax Sucursal Empresa Extranjera (Contax Argentina). 2 Highlights Net Operating Revenue (NOR) totaled R$624.5 million in 1Q11 , 12.2% up year-on-year and 2.2% less than in 4Q10 . EBITDA came to R$47.5 million, 26.3% down on 1Q10 and 42.2% less than in 4Q10 . In March 2011, Contax received an additional R$80.9 million tranche of the long-term loan contracted from the Brazilian Development Bank (BNDES) in March 2010. On April 25, 2011 , the Annual Shareholders Meeting approved the financial statements for fiscal year 2010 and the distribution of dividends totaling R$100 million . In April 2011 , moving ahead with its internationalization strategy, Contax announced the acquisition of Allus Global BPO Center , one of the largest contact center service providers in Latin America, with operations in Argentina, Colombia and Peru and commercial activities in the United States and Spain. With this acquisition, Contax took an important step towards becoming one of the most complete global BPO (Business Process Outsourcing) providers, dedicated to supporting its clients throughout their entire customer relationship chain. Main Indicators 1Q11 vs. 1Q11 vs. Quarterly Data 4Q10 1Q10 Indicators 1Q11 4Q10 1Q10 Δ % Δ % Net Revenues R$ Million 624.5 638.4 556.6 -2.2% 12.2% EBITDA R$ Million 47.5 82.3 64.5 -42.2% -26.3% EBITDA Margin (%) 7.6% 12.9% 11.6% -5.3 p.p. -4.0 p.p. Net Income R$ Million 10.3 33.9 23.5 -69.7% -56.3% Cash** R$ Million 416.1 387.8 345.9 7.3% 20.3% Debt* R$ Million 452.3 387.1 201.4 16.8% 124.6% Net Cash* R$ Million 35.2 70.5 171.5 -50.1% -79.5% CAPEX R$ Million 18.7 54.7 21.7 -65.8% -13.6% Workstations* (units) 37,312 38,680 35,222 -3.5% 5.9% Employees* (units) 91,941 86,357 79,393 6.5% 15.8% * Position at end of period ** Considers only cash and cash equivalents under current assets 3 Financial Performance Quarterly Data 1Q11 vs. 1Q11 vs. 4Q10 1Q10 R$ (Thousand) 1Q11 4Q10 1Q10 Δ % Δ % Net Revenues -2.2% 12.2% Cost of Services Rendered (518,884) (498,620) (450,709) 4.1% 15.1% Personnel (427,091) (403,170) (367,166) 5.9% 16.3% Third-party (61,619) (66,887) (56,470) -7.9% 9.1% Rent and Insurance (25,468) (24,173) (23,533) 5.4% 8.2% Other (4,706) (4,389) (3,540) 7.2% 32.9% SG&A (49,468) (52,111) (35,417) -5.1% 39.7% Other Oper. Inc. & Exp., net (8,664) (5,430) (6,017) 59.5% 44.0% EBITDA -42.2% -26.3% Deprec. & Amort. (30,965) (31,578) (29,104) -1.9% 6.4% EBIT -67.3% -53.2% Financ. Res., net 1,018 2,476 54 n.m. n.m. Other Inc. & Exp., net 454 (33) - n.m. n.m. Income Before Inc.Tax. -66.1% -49.1% Inc. Tax & Social Contr. (7,578) (19,030) (11,871) -60.2% -36.2% Minority Interest (190) (190) (97) -0.2% 95.2% Net Income -69.7% -56.3% n.m. not measured Net Operating Revenue (NOR) NOR totaled R$624.5 million in 1Q11 , 12.2% up on 1Q10 , or R$67.9 million in absolute terms, chiefly due to: i) the increased volume of operations with existing clients (R$23.8 million); ii) contractual price adjustments (R$10.0 million) which partially reflects the cost increases, iii) new business in several segments including telecommunications, finance, government, healthcare, media, industry and services (R$8.8 million); and iv) R$25.3 million in revenue from trade marketing segment (Ability). In comparison with 4Q10, the 2.2% , or R$13.9 million , reduction was basically due to the typical seasonality of the first quarter, in which business volume is traditionally lower than in the last three months of the year. 4 In product terms, customer service continued to account for the majority of 1Q11 NOR, with 61.3% of the total, 2.4.p.p. down year-on-year and 0.4 p.p. less than in 4Q10 . Telemarketing / retention accounted for 19.5% of NOR, 2.2 p.p. up on 1Q10 and 1.4 p.p. more than the quarter before , while debt collection accounted for 11.0% of NOR, 3.8 p.p. down on the same period last year and 0.7 p.p. less than the previous three months . The trade marketing segment (Ability) accounted for 4.0% of NOR in 1Q11 , 0.2 p.p. down on 4Q10 . 5 Costs and Expenses 1Q11 vs. 1Q11 vs. Quarterly Data 4Q10 1Q10 Costs and Expenses (R$ Thousand) 1Q11 4Q10 1Q10 Δ % Δ % Net Operating Revenue (NOR) -2.2% 12.2% Total Costs and Expenses 3.7% 17.2% % of NOR 92.4% 87.1% 88.4% 5.3 p.p. 4.0 p.p. Cost of Services Rendered (518,884) (498,620) (450,709) 4.1% 15.1% % of NOR 83.1% 78.1% 81.0% 5.0 p.p. 2.1 p.p. Personnel (427,091) (403,170) (367,166) 5.9% 16.3% Third-party (61,619) (66,887) (56,470) -7.9% 9.1% Rent and Insurance (25,468) (24,173) (23,533) 5.4% 8.2% Others (4,706) (4,389) (3,540) 7.2% 32.9% SG&A (49,468) (52,111) (35,417) -5.1% 39.7% % of NOR 7.9% 8.2% 6.4% -0.3 p.p. 1.5 p.p. Other Oper. Inc. & Exp., net (8,664) (5,430) (6,017) 59.5% 44.0% % of NOR 1.4% 0.9% 1.1% 0.5 p.p. 0.3 p.p. Costs and expenses totaled R$577.0 million in the first quarter of 2011, 17.2% up year-on-year and 3.7% higher than in 4Q10 . As a percentage of NOR, the costs and expenses increased by 4.0 p.p. and 5.3 p.p., year-on-year and quarter-on-quarter respectively. This growth was primarily due to the following factors: i) increases in salaries, charges and benefits in January, not yet offset by increased revenue, given that contractual price adjustments with major clients had not yet been concluded or fell due in subsequent quarters; ii) higher personnel costs due to temporary overstaffing in certain operations, due to the conclusion of important migrations to the Northeast; iii) seasonality of the first quarter, characterized by lower business volume, in turn reducing operational productivity. In some operations, the Company decided not to go ahead with employee terminations which would normally be necessary at this time of year due to the buoyant job market, which would make it difficult, in certain locations, to rehire staff that will be needed to cope with business growth in the coming months; iv) non-recurring costs and expenses associated with the hiring of specialized third-party services to support the Company’s recently announced acquisitions, and the incidence of non-recurring fines related to non-compliance with the access indicator for an important client, whose number of inbound calls was higher than expected. A more detailed breakdown of the Company’s costs and expenses follows below. 6 Cost of Services Rendered 1Q11 versus 1Q10 The Cost of Services Rendered totaled R$518.9 million in 1Q11 , 15.1% or R$68.2 million up year-on-year. As a percentage-of-NOR, this item increased by 2.1 p.p., from 81.0% in 1Q10, to 83.1% in this quarter. • Personnel: increase of R$59.9 million , or 16.3% , basically reflecting: i) the increase in the workforce due to the higher volume of services rendered (R$18.8 million); ii) the increase in salaries, charges and benefits (R$18.6 million); iii) overstaffing in certain operations, due to seasonality, as well as operation migrations and higher turnover and absenteeism in certain locations (R$6.0 million); and iv) the incorporation of the trade marketing (Ability) segment (R$16.5 million), acquired in the second half of 2010. • Third-party Services: growth of R$5.1 million , or 9.1% , essentially due to the increase in infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance) and in specialized third-party services to support the business. • Rent and Insurance: increase of R$1.9 million , or 8.2% , reflecting the leasing of new sites, the expansion of existing sites and contractual adjustments in the last 12 months. 1Q11 versus 4Q10 The Cost of Services Rendered increased by R$20.3 million , or 4.1% , between 4Q10 and 1Q11. As a percentage of NOR, this item increased by 5.0 p.p., from 78.1% in 4Q10, to 83.1% in this quarter. • Personnel: growth of R$23.9 million , or 5.9% , basically reflecting the higher salaries, charges and benefits arising from the collective bargaining agreements (R$16.2 million) and the increase in the workforce (R$7.4 million) due to temporary overstaffing in certain operations, associated with seasonality, and the conclusion of certain operational migrations. • Third-party Services: reduction of R$5.3 million , or 7.9% , mainly due to the decrease in infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance). • Rent and Insurance: increase of R$1.3 million , or 5.4% , chiefly reflecting certain contractual adjustments. 7 Selling, General and Administrative Expenses 1Q11 versus 1Q10 SG&A Expenses closed 1Q11 at R$49.5 million , 39.7% , or R$14.1 million , up on 1Q10 , essentially due to a one-off upturn in expenses from specialized third-party services in order to support the recently announced Company acquisitions and the incorporation of new business support expenses (trade marketing and Argentina) related to personnel, infrastructure and facilities. 1Q11 versus 4Q10 First-quarter SG&A expenses fell by R$2.6 million , or 5.1% , over 4Q10 , mainly due to the reduction in infrastructure maintenance and facilities-related services. Other Operating Revenue and Expenses Other Operating Revenue and Expenses totaled R$8.7 million in 1Q11 , R$2.6 million up on 1Q10 and R$3.2 million more than in 4Q10 , fueled by increased labor contingencies due to the higher number of new lawsuits as a result of the larger workforce, and the upturn in the average amount provisioned for certain types of lawsuit. 8 EBITDA 1 In general terms, 1Q11 EBITDA was affected by increases in salaries, charges and benefits in January, not yet offset by increased revenue, given that contractual price adjustments with major clients had not yet been concluded or fall due in subsequent quarters. In addition, overall productivity in the first quarter is negatively impacted by the seasonal reduction in volume arising from reduced activity in certain important contracting sectors, in turn reducing the number of calls in the call centers and jeopardizing the total utilization of the operators’ time. Also, in certain operations, the Company decided not to go ahead with employee terminations which would normally be necessary at this time of year due to the buoyant job market, which would make it difficult, in certain locations, to rehire staff that will be needed to cope with business growth in the coming months. First-quarter EBITDA was further affected by non-recurring costs and expenses associated with the conclusion of important operational migrations to the Northeast, which required increased personnel, and the hiring of specialized third-party services to support the Company’s recently announced acquisitions. There was also the incidence of non-recurring fines related to non-compliance with the access indicator for an important client, whose number of inbound calls was higher than expected. 1 EBITDA is net income before tax, net financial expenses, expenses with depreciation and amortization and non-operating income and expenses. EBITDA is not recognized under IRFS, does not represent cash flow in the periods presented, should not be considered an alternative to net income and is not an indicator of performance. EBITDA is presented and used by Contax to measure its own performance. Contax believes that certain investors and financial analysts use EBITDA as an indicator of its operating performance . 9 First-quarter EBITDA totaled R$47.5 million , 26.3% down on 1Q10 and 42.2% less than in 4Q10 , accompanied by an EBITDA margin of 7.6% , 4.0 p.p. down year-on-year and 5.3 p.p. less than the previous quarter. 2 The variations in the EBITDA margin are explained in more detail below. In comparison with 1Q10, the EBITDA margin narrowed from 11.6% to 7.6%, the 4.0 p.p. reduction being chiefly due to: •
